Exhibit 10.3
 


 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES
LAWS.  NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT (i) EFFECTIVE REGISTRATION
STATEMENTS RELATED THERETO, (ii) AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATIONS ARE NOT
REQUIRED, OR (iii) RECEIPT OF NO ACTION LETTERS FROM THE APPROPRIATE
GOVERNMENTAL AUTHORITIES REASONABLY SATISFACTORY TO THE COMPANY, AND
WITHOUT OTHERWISE COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THIS WARRANT.
 
ARGOS THERAPEUTICS, INC.
 
WARRANT TO PURCHASE SHARES
OF COMMON STOCK
 
THIS CERTIFIES THAT, for value received, DRAWBRIDGE SPECIAL OPPORTUNITIES FUND
LP and its assignees are entitled to subscribe for and purchase 49,668 shares of
the fully paid and nonassessable common stock (“Common Stock”) (as adjusted
pursuant to Section 4 hereof, the “Shares”) of ARGOS THERAPEUTICS, INC., a
Delaware corporation (the “Company”), at the price of $9.06 per share (such
price and such other price as shall result, from time to time, from the
adjustments specified in Section 4 hereof is herein referred to as the “Warrant
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth.  As used herein, (a) the term “Date of Grant” shall mean September
__, 2014, and (b) the term “Other Warrants” shall mean any other warrants issued
by the Company in connection with the transaction with respect to which this
Warrant was issued, and any warrant issued upon transfer or partial exercise of
or in lieu of this Warrant.
 
1.  Term.  The purchase right represented by this Warrant is exercisable, in
whole or in part, at any time and from time to time from the Date of Grant
through seven (7) years after the Date of Grant (the “Term”). Notwithstanding
the foregoing, the holder hereof agrees that prior to the earliest to occur of
(a) the closing of an Acquisition Transaction (as defined below), (b) the
Company’s satisfaction of the conditions precedent to the making of Loan D (as
defined in that certain Venture Loan and Security Agreement dated as of
September __, 2014 by and among the Company, Fortress Credit Co LLC and Horizon
Technology Finance Corporation (the “Loan Agreement”)) as set forth in Section
3.3 of the Loan Agreement or (c) Loan D is made to or on behalf of the Company,
this Warrant shall not be exercisable, and the holder hereof shall not exercise
this Warrant, for more than 24,834 of the original number of Shares issuable
upon exercise of this Warrant.
 
2.  Method of Exercise; Payment; Issuance of New Warrant.  Subject to Section 1
hereof, the purchase right represented by this Warrant may be exercised by the
holder hereof, in whole or in part and from time to time, at the election of the
holder hereof, by (a) the surrender of this Warrant (with the notice of exercise
substantially in the form attached hereto as Exhibit A-1 duly completed and
executed) at the principal office of the Company and by the payment to the
Company, by certified or bank check, or by wire transfer to an account
designated by the Company (a “Wire Transfer”) of an amount equal to the then
applicable Warrant Price multiplied by the number of Shares then being
purchased; (b) if in connection with a registered public offering of the
Company’s Common Stock in which the holder intends to sell Shares, the surrender
of this Warrant (with the notice of exercise form attached hereto as Exhibit A-2
duly completed and executed) at the principal office of the Company together
with notice of arrangements reasonably satisfactory to the Company for payment
to the Company either by certified or bank check or by Wire Transfer from the
proceeds of the sale of Shares to be sold by the holder in such public offering
of an amount equal to the then applicable Warrant Price multiplied by the number
of Shares then being purchased; or (c) exercise of the “net issuance” right
provided for in Section 10.2 hereof.  The person or persons in whose name(s) any
certificate(s) representing the Shares shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised.  In the event of any exercise of the rights represented by this
Warrant, certificates for the Shares so purchased shall be delivered to the
holder hereof as soon as possible and in any event within thirty (30) days after
such exercise and, unless this Warrant has been fully exercised or expired, a
new Warrant representing the portion of the Shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the holder hereof as soon as possible and in any event within such thirty-day
period; provided, however, if requested by the holder of this Warrant, the
Company shall use reasonable efforts to cause its transfer agent to deliver the
certificate representing Shares issued upon exercise of this Warrant to a broker
or other person (as directed by the holder exercising this Warrant) within the
time period required to settle any trade made by the holder after exercise of
this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
3.  Stock Fully Paid; Reservation of Shares.  All Shares that may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance
pursuant to the terms and conditions herein, be fully paid and nonassessable,
and free from all preemptive rights of stockholders of the Company under
Delaware law or agreements to which the Company is a party, and taxes, liens and
charges with respect to the issue thereof to the holder of this Warrant.  During
the period within which the rights represented by this Warrant may be exercised,
the Company will at all times have authorized, and reserved for the purpose of
the issue upon exercise of the purchase rights evidenced by this Warrant, a
sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant.
 
4.  Adjustment of Warrant Price and Number of Shares.  The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:
 
(a)  Reclassification or Merger.  In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), the Company, or
such successor or purchasing corporation, as the case may be, shall duly execute
and deliver to the holder of this Warrant a new Warrant (in form and substance
satisfactory to the  holder of this Warrant), so that the holder of this Warrant
shall have the right to receive upon exercise of this Warrant, at a total
purchase price not to exceed that payable upon the exercise of the unexercised
portion of this Warrant, and in lieu of the shares of Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change or merger by a holder of the number of shares of Common Stock then
purchasable under this Warrant.  Any new Warrant shall provide for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 4.  The provisions of this Section 4(a) shall
similarly apply to successive reclassifications, changes, mergers and sales.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Subdivision or Combination of Shares.  If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Shares issuable hereunder shall be proportionately
increased in the case of a subdivision and the Warrant Price shall be
proportionately increased and the number of Shares issuable hereunder shall be
proportionately decreased in the case of a combination.
 
(c)  Stock Dividends and Other Distributions.  If the Company at any time while
this Warrant is outstanding and unexpired shall (i) pay a dividend with respect
to its Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of stockholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 4(a) and 4(b)), then, in each such case,
provision shall be made by the Company such that the holder of this Warrant
shall receive upon exercise of this Warrant a proportionate share of any such
dividend or distribution as though it were the holder of the Shares as of the
record date fixed for the determination of the stockholders of the Company
entitled to receive such dividend or distribution.
 
(d)  Adjustment of Number of Shares.  Upon each adjustment in the Warrant Price,
the number of Shares purchasable hereunder shall be adjusted, to the nearest
whole share, to the product obtained by multiplying the number of Shares
purchasable immediately prior to such adjustment in the Warrant Price by a
fraction, the numerator of which shall be the Warrant Price immediately prior to
such adjustment and the denominator of which shall be the Warrant Price
immediately thereafter.
 
5.  Notice of Adjustments.  Whenever the Warrant Price or the number of Shares
purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall make a certificate signed by its chief financial officer setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
Warrant Price and the number of Shares purchasable hereunder after giving effect
to such adjustment, and shall cause copies of such certificate to be mailed
(without regard to Section 13 hereof, by first class mail, postage prepaid) to
the holder of this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
6.  Fractional Shares.  No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value of
the Common Stock on the date of exercise as reasonably determined in good faith
by the Company’s Board of Directors.
 
7.  Compliance with Securities Act; Disposition of Warrant or Shares of Common
Stock.
 
(a)  Compliance with Securities Act.  The holder of this Warrant, by acceptance
hereof, agrees that this Warrant, and the Shares to be issued upon exercise
hereof are being acquired for investment and that such holder will not offer,
sell or otherwise dispose of this Warrant, or any Shares except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Act”) or any applicable state securities laws.  Upon
exercise of this Warrant, unless the Shares being acquired are registered under
the Act and any applicable state securities laws or an exemption from such
registration is available, the holder hereof shall confirm in writing that the
Shares so purchased are being acquired for investment and not with a view toward
distribution or resale in violation of the Act and shall confirm such other
matters related thereto as may be reasonably requested by the Company.  This
Warrant and all Shares issued upon exercise of this Warrant (unless registered
under the Act and any applicable state securities laws) shall be stamped or
imprinted with a legend in substantially the following form:
 
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) EFFECTIVE REGISTRATION STATEMENTS RELATED THERETO,
(ii) AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATIONS ARE NOT REQUIRED, AND WITHOUT OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THE WARRANT UNDER WHICH THESE
SECURITIES WERE ISSUED, DIRECTLY OR INDIRECTLY.”
 
Said legend shall be removed by the Company, upon the request of a holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.  In addition, in connection with the issuance of this Warrant,
the holder specifically represents to the Company by acceptance of this Warrant
as follows:
 
(1)  The holder is aware of the Company’s business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Warrant.  The holder is
acquiring this Warrant for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
in violation of the Act.
 
(2)  The holder understands that this Warrant and the Shares have not been
registered under the Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the holder’s
investment intent as expressed herein.
 
(3)  The holder further understands that this Warrant and the Shares must be
held indefinitely unless subsequently registered under the Act and qualified
under any applicable state securities laws, or unless exemptions from
registration and qualification are otherwise available.  The holder is aware of
the provisions of Rule 144, promulgated under the Act.
 
 
 

--------------------------------------------------------------------------------

 
(4)  The holder is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Act.
 
(b)  Disposition of Warrant or Shares.  With respect to any offer, sale or other
disposition of this Warrant or any Shares acquired pursuant to the exercise of
this Warrant prior to registration of such Warrant or Shares, the holder hereof
agrees to give written notice to the Company prior thereto, describing briefly
the manner thereof, together with a written opinion of such holder’s counsel, or
other evidence, if reasonably satisfactory to the Company, to the effect that
such offer, sale or other disposition may be effected without registration or
qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or the Shares and indicating
whether or not under the Act certificates for this Warrant or the Shares to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such
law.  Upon receiving such written notice and reasonably satisfactory opinion or
other evidence, the Company, as promptly as practicable but no later than
fifteen (15) days after receipt of the written notice, shall notify such holder
that such holder may sell or otherwise dispose of this Warrant or such Shares,
all in accordance with the terms of the notice delivered to the Company.  If a
determination has been made pursuant to this Section 7(b) that the opinion of
counsel for the holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly with details thereof
after such determination has been made.  Notwithstanding the foregoing, this
Warrant or such Shares may, as to such federal laws, be offered, sold or
otherwise disposed of in accordance with Rule 144 or 144A under the Act,
provided that the Company shall have been furnished with such information as the
Company may reasonably request to provide a reasonable assurance that the
provisions of Rule 144 or 144A have been satisfied.  Each certificate
representing this Warrant or the Shares thus transferred (except a transfer
pursuant to Rule 144 or 144A) shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with such laws,
unless in the aforesaid opinion of counsel for the holder, such legend is not
required in order to ensure compliance with such laws.  The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions.
 
(c)  Applicability of Restrictions.  Neither any restrictions of any legend
described in this Warrant nor the requirements of Section 7(b) above shall apply
to any transfer of, or grant of a security interest in, this Warrant (or the
Shares obtainable upon exercise thereof) or any part hereof (i) to a partner of
the holder if the holder is a partnership or to a member of the holder if the
holder is a limited liability company, (ii) to a partnership of which the holder
is a partner or to a limited liability company of which the holder is a member,
(iii) to any affiliate of the holder, (iv) notwithstanding the foregoing, to any
corporation, company, limited liability company, limited partnership,
partnership, or other person managed or sponsored by DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP (“Drawbridge”) or in which Drawbridge has an interest, (v)
or to a lender to the holder or any of the foregoing; provided, however, in any
such transfer, the transferee shall on the Company’s request agree in writing to
be bound by the terms of this Warrant as if an original holder hereof.
 
 
 

--------------------------------------------------------------------------------

 
8.  Rights as Stockholders; Information.  No holder of this Warrant, as such,
shall be entitled to vote or receive dividends or be deemed the holder of Common
Stock which may at any time be issuable upon the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.  Notwithstanding the
foregoing, the Company will transmit to the holder of this Warrant such
information, documents and reports as are generally distributed to the holders
of the class or series of the securities of the Company issuable upon exercise
of this Warrant concurrently with the distribution thereof to the stockholders.
 
9.  Registration Rights.  The Company agrees that the Shares issued and issuable
upon exercise or conversion of this Warrant shall constitute Registrable
Securities pursuant to and as set forth in the Company’s Fifth Amended and
Restated Registration Rights Agreement, dated as of August 9, 2013, by and among
the Company and the parties named therein, pursuant to that certain Amendment
No. 1 thereto of even date herewith by and among the Company, the holder and the
other parties named therein.
 
10.  Additional Rights.
 
10.1           Acquisition Transactions.  The Company shall, to the extent not
prohibited by contract or applicable law, provide the holder of this Warrant
with at least twenty (20) days’ written notice prior to closing thereof of the
terms and conditions of any of the following transactions (to the extent the
Company has notice thereof): (i) the sale, lease, exchange, conveyance or other
disposition of all or substantially all of the Company’s property or business,
or (ii) its merger into or consolidation with any other corporation (other than
a wholly-owned subsidiary of the Company), or any transaction (including a
merger or other reorganization) or series of related transactions, in which more
than 50% of the voting power of the Company is disposed of by the Company (each,
an “Acquisition Transaction”).
 
10.2           Right to Convert Warrant into Stock:  Net Issuance.
 
(a)  Right to Convert.  In addition to and without limiting the rights of the
holder under the terms of this Warrant, the holder shall have the right to
convert this Warrant or any portion thereof (the “Conversion Right”) into shares
of Common Stock as provided in this Section 10.2 at any time or from time to
time during the term of this Warrant.  Upon exercise of the Conversion Right
with respect to a particular number of shares subject to this Warrant (the
“Converted Warrant Shares”), the Company shall deliver to the holder (without
payment by the holder of any exercise price or any cash or other consideration)
that number of shares of fully paid and nonassessable Common Stock as is
determined according to the following formula:
 
X =   B - A
   Y
 
 
 

--------------------------------------------------------------------------------

 
 

  Where:
X =
the number of shares of Common Stock that shall be issued to holder
           
Y =
the fair market value of one share of Common Stock
           
A =
the aggregate Warrant Price of the specified number of Converted Warrant Shares
immediately prior to the exercise of the Conversion Right (i.e., the number of
Converted Warrant Shares multiplied by the Warrant Price)
           
B =
the aggregate fair market value of the specified number of Converted Warrant
Shares (i.e., the number of Converted Warrant Shares multiplied by the fair
market value of one Converted Warrant Share)

 
No fractional shares shall be issuable upon exercise of the Conversion Right,
and, if the number of shares to be issued determined in accordance with the
foregoing formula is other than a whole number, the Company shall pay to the
holder an amount in cash equal to the fair market value of the resulting
fractional share on the Conversion Date (as hereinafter defined).  For purposes
of Section 10 of this Warrant, shares issued pursuant to the Conversion Right
shall be treated as if they were issued upon the exercise of this Warrant.
 
(b)  Method of Exercise.  The Conversion Right may be exercised by the holder by
the surrender of this Warrant at the principal office of the Company together
with a written statement (which may be in the form of Exhibit A-1 or Exhibit A-2
hereto) specifying that the holder thereby intends to exercise the Conversion
Right and indicating the number of shares subject to this Warrant which are
being surrendered (referred to in Section 10.2(a) hereof as the Converted
Warrant Shares) in exercise of the Conversion Right.  Such conversion shall be
effective upon receipt by the Company of this Warrant together with the
aforesaid written statement, or on such later date as is specified therein (the
“Conversion Date”), and, at the election of the holder hereof, may be made
contingent upon the closing of the sale of the Company’s Common Stock to the
public in a public offering pursuant to a Registration Statement under the Act
(a “Public Offering”).  Certificates for the shares issuable upon exercise of
the Conversion Right and, if applicable, a new warrant evidencing the balance of
the shares remaining subject to this Warrant, shall be issued as of the
Conversion Date and shall be delivered to the holder within thirty (30) days
following the Conversion Date; provided, however, if requested by the holder of
this Warrant, the Company shall use reasonable efforts to cause its transfer
agent to deliver the certificate representing Shares issued upon exercise of
this Warrant to a broker or other person (as directed by the holder exercising
this Warrant) within the time period required to settle any trade made by the
holder after exercise of this Warrant..
 
(c)  Determination of Fair Market Value.  For purposes of this Section 10.2,
“fair market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean:
 
(i)  If the Conversion Right is exercised in connection with and contingent upon
a Public Offering, and if the Company’s Registration Statement relating to such
Public Offering (“Registration Statement”) has been declared effective by the
Securities and Exchange Commission, then the initial “Price to Public” specified
in the final prospectus with respect to such offering.
 
 
 

--------------------------------------------------------------------------------

 
(ii)  If the Conversion Right is not exercised in connection with and contingent
upon a Public Offering, then as follows:
 
(A)                 If traded on a securities exchange, the fair market value of
the Common Stock shall be deemed to be the average of the closing prices of the
Common Stock on such exchange over the five trading days immediately prior to
the Determination Date;
 
(B)                 If traded on the NASDAQ Stock Market or other
over-the-counter system, the fair market value of the Common Stock shall be
deemed to be the average of the closing prices of the Common Stock over the five
trading days immediately prior to the Determination Date; and
 
(C)    If there is no public market for the Common Stock, then fair market value
shall be determined by the Board of Directors of the Company in good faith.
 
If closing prices or closing bid prices are no longer reported by a securities
exchange or other trading system, the closing price or closing bid price shall
be that which is reported by such securities exchange or other trading system at
4:00 p.m. New York City time on the applicable trading day.
 
10.3           Exercise Prior to Expiration. To the extent this Warrant is not
previously exercised as to all of the Shares subject hereto, and if the fair
market value of one share of the Common Stock is greater than the Warrant Price
then in effect, this Warrant shall be deemed automatically exercised pursuant to
Section 10.2 above (even if not surrendered) immediately before its
expiration.  For purposes of such automatic exercise, the fair market value of
one share of the Common Stock upon such expiration shall be determined pursuant
to Section 10.2(c).  To the extent this Warrant or any portion thereof is deemed
automatically exercised pursuant to this Section 10.3, the Company agrees to
promptly notify the holder hereof of the number of Shares, if any, the holder
hereof is to receive by reason of such automatic exercise.
 
11.   Representations and Warranties.  The Company represents and warrants to
the holder of this Warrant on the date hereof, and on each date of exercise or
conversion of all or any portion of this Warrant (except to the extent that any
such representation or warranty is made as of a specific date, in which case
such representation or warranty shall continue to be made as of such date), as
follows:
 
(a)  The execution and delivery of this Warrant has been duly authorized by all
necessary action on the part of Company.  No authorization, consent, approval,
license or exemption of, and no registration, qualification, designation,
declaration or filing with, or notice to, any Person is, except for those which
have been made or obtained, was or will be necessary to (a) the valid execution
and issuance of this Warrant or (b) the performance of Company’s obligations
hereunder.  This Warrant has been duly executed and delivered and constitutes a
legal, valid and binding obligation of Company, enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights or by general principles of equity.
 
 
 

--------------------------------------------------------------------------------

 
(b)  The Shares have been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable and free from all preemptive rights of
stockholders of the Company under Delaware law or agreements to which the
Company is a party.
 
(c)  A true and correct copy of the Company’s Certificate of Incorporation, as
amended through the Date of Grant has been provided to Holder (the “Charter”).
 
(d)  Neither the execution and delivery of this Warrant nor the issuance of the
Shares upon exercise of this Warrant in accordance with the terms hereof will
conflict with or result in a breach of any of the terms, conditions or
provisions of the certificate of incorporation, the by-laws, or any other
organizational documents of the Company or violate in any material respect any
law or any regulation, order, writ, injunction or decree of any court or
Governmental Authority by which the Company or any Subsidiary or any of their
respective property or assets may be bound or affected or any material agreement
or instrument to which the Company is a party or by which it or any of its
Property is bound or to which it or any of its Property is subject, or
constitute a default thereunder.
 
(e)  There are no actions or proceedings pending by or against the Company or
any Subsidiary before any court, arbitral tribunal, regulatory organization,
administrative agency or similar body in which there is a reasonable likelihood
of an adverse decision that would reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations under
this Warrant.  As used herein, (i) “Governmental Authority” means (A) any
federal, state, county, municipal or foreign government, or political
subdivision thereof, (B) any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality or public
body, (C) any court or administrative tribunal, or (D) with respect to any
person or entity, any arbitration tribunal or other non-governmental authority
to whose jurisdiction such person or entity has consented and (ii) “Subsidiary”
means any corporation or other entity of which a majority of the outstanding
equity securities entitled to vote for the election of directors or other
governing body (otherwise than as the result of a default) is owned by the
Company directly or indirectly.
 
12.  Modification and Waiver.  This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.
 
13.  Notices.  Any notice, request, communication or other document required or
permitted to be given or delivered to the holder hereof or the Company shall be
delivered, or shall be sent by certified or registered mail, postage prepaid, to
each such holder at its address as shown on the books of the Company or to the
Company at the address indicated therefor on the signature page of this Warrant.
 
14.  Binding Effect on Successors.  This Warrant shall be binding upon any
corporation succeeding the Company by merger or consolidation, and all of the
obligations of the Company relating to the Shares issuable upon the exercise or
conversion of this Warrant shall survive the exercise, conversion and
termination of this Warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the holder
hereof.
 
 
 

--------------------------------------------------------------------------------

 
15.  Lost Warrants or Stock Certificates.  The Company covenants to the holder
hereof that, upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.
 
16.  Descriptive Headings.  The descriptive headings of the various Sections of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant.  The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.
 
17. Governing Law.  This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York.
 
18.  Survival of Representations, Warranties and Agreements.  All
representations and warranties of the Company and the holder hereof contained
herein shall survive the Date of Grant, the exercise or conversion of this
Warrant (or any part hereof) or the termination or expiration of rights
hereunder.  All agreements of the Company and the holder hereof contained herein
shall survive indefinitely until, by their respective terms, they are no longer
operative.
 
19.  Remedies.  In case any one or more of the covenants and agreements
contained in this Warrant shall have been breached, the holders hereof (in the
case of a breach by the Company), or the Company (in the case of a breach by a
holder), may proceed to protect and enforce their or its rights either by suit
in equity and/or by action at law, including, but not limited to, an action for
damages as a result of any such breach and/or an action for specific performance
of any such covenant or agreement contained in this Warrant.
 
20.  No Impairment of Rights.  The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment.
 
21.  Severability.  The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.
 
22.  Recovery of Litigation Costs.  If any legal action or other proceeding is
brought for the enforcement of this Warrant, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Warrant, the successful or prevailing party or parties shall be entitled
to recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
 
 
 

--------------------------------------------------------------------------------

 
23.  Entire Agreement; Modification.  This Warrant constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
undertakings of the parties, whether oral or written, with respect to such
subject matter.






 
 
 

--------------------------------------------------------------------------------

 
The Company and the holder have caused this Warrant to be duly executed and
delivered as of the Date of Grant specified above.
 
ARGOS THERAPEUTICS, INC.
 
By: _______________________________
Name: _____________________________
Title: ______________________________
Address: __________________
__________________


 


 
DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP
 
By: Drawbridge Special Opportunities GP LLC, its general partner
 
By: _______________________________
Name: _____________________________
Title: ______________________________
Address: __________________
__________________






 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
NOTICE OF EXERCISE
 
To:           ARGOS THERAPEUTICS, INC. (the “Company”)
 
1.                 The undersigned hereby:
 
 
o
elects to purchase________ shares of Common Stock of the Company pursuant to the
terms of the attached Warrant, and tenders herewith payment of the purchase
price of such shares in full, or

 
 
o
elects to exercise its net issuance rights pursuant to Section 10.2 of the
attached Warrant with respect to________shares of Common Stock.

 
2.           Please issue a certificate or certificates representing ________
shares in the name of the undersigned or in such other name or names as are
specified below:
 

        (Name)                             (Address)  

 
3.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
all except as in compliance with applicable securities laws.
 
 

        (Signature)  

 
 

    (Date)  

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-2
 
NOTICE OF EXERCISE
 
To:           ARGOS THERAPEUTICS, INC. (the “Company”)
 
1.           Contingent upon and effective immediately prior to the closing (the
“Closing”) of the Company’s public offering contemplated by the Registration
Statement on Form S___, filed________, 20__, the undersigned hereby:
 
 
o
elects to purchase________shares of Common Stock of the Company (or such lesser
number of shares as may be sold on behalf of the undersigned at the Closing)
pursuant to the terms of the attached Warrant, or

 
 
o
elects to exercise its net issuance rights pursuant to Section 10.2 of the
attached Warrant with respect to________shares of Common Stock.

 
2.           Please deliver to the custodian for the selling stockholders a
stock certificate representing such________shares.
 
3.           The undersigned has instructed the custodian for the selling
stockholders to deliver to the Company $________or, if less, the net proceeds
due the undersigned from the sale of shares in the aforesaid public
offering.  If such net proceeds are less than the purchase price for such
shares, the undersigned agrees to deliver the difference to the Company prior to
the Closing.
 
 
 

        (Signature)  

 
 

    (Date)  

 